Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2021 and 10/7/2022 have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 11/5/2021 are approved by the examiner.
Claim Objections
Claim 17 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are directed to a method of forming a bulk product. The claims also recite "wherein the bulk material is utilized as part of a heat exchanger" or "as part of an electrical cable"; the recitations are directed to the use of the bulk material, rather than the method itself, which is confusing. The claim is indefinite for claiming both a method for producing a product and a method of using said product.
Claims 12 and 13 are also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims are directed to a method of forming a bulk product.  The claims also recite "wherein the bulk material is utilized as part of a heat exchanger" or "as part of an electrical cable"; the recitations are directed to the use of the bulk material, rather than the method itself and therefore does not constitute a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The recitation of “is utilized as” can also be interpreted as the recitation of the intended use of the bulk material.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L. Ci et al. (Acta Materialia 54 (2006) 5367-5375, hereinafter Ci).
Regarding claim 1, Ci discloses a method of forming a bulk product (composite) comprising the step of: coating a particulate conductive phase material (carbon nanotubes) with a binder phase (Aluminum Al) using a deposition coating process (magnetic sputtering deposition), and forming the coated conductive phase material into a bulk material (AI/CNT composite/film), wherein there is an intermediate layer coating between the conductive phase and the binder phase and wherein the intermediate layer coating is a metal carbide and the binder phase is a transition metal (aluminum carbide (AI4C3) was formed at the interface between the Al and CNT layers, abstract), and  wherein the binder phase coating (conformal coating) is less than 100 microns thick (1 micrometer thick). Also see the Experimental, page 5368.  Ci does not disclose the intermediate layer coating acting as a wetting layer.  However, a person having an ordinary skill in the art would reasonably expect the intermediate coating layer of Ci can act as a wetting layer because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claims 7 and 8, Ci discloses the conductive phase material includes carbon nanotubes, which are hollow, cylindrical structures, essentially a sheet of graphene rolled into a cylinder (carbon nanotubes, para 0036 and 0046).
Regarding claims 9 and 10, Ci discloses the bulk material is formed into at least one of sheet stock, tape, ribbons, wires, or fibers (AI/CNT composite/film) using an additive manufacturing.  See the Experimental, page 5368.
Regarding claims 11, Ci discloses a method of forming a bulk product (composite/film) comprising the step of: coating a particulate conductive phase material (carbon nanotubes) with a binder phase (Aluminum Al) using a deposition coating process (magnetic sputtering deposition), and forming the coated conductive phase material into a bulk material, wherein the bulk material is formed into at least one of sheet stock, tape, ribbons, wires, or fibers (AI/CNT composite/film).  See the Experimental, page 5368.
Regarding claims 12 and 13, Ci does not disclose the bulk material is utilized as part of a heat exchanger or as part of an electrical cable. However, the recitations are related to the intended use of the bulk material, which is produced by the claimed method, rather than the method itself. The recitation of “is utilized as” can also be interpreted as the recitation of the intended use of the bulk material.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Ci discloses the particulate conductive phase material is carbon nanotubes (See the Experimental, page 536).
Regarding claim 15, Ci discloses the binder phase coating (conformal coating) is less than 100 microns thick (1 micrometer thick, Experimental, page 5368).
Regarding claims 16 and 17, Ci discloses the bulk material is formed into at least one of sheet stock, tape, ribbons, wires, or fibers (AI/CNT composite/film) using an additive manufacturing.  See the Experimental, page 5368.
Regarding claims 18- 20, Ci discloses a component (film) comprising a component body AI/CNT composite/film) formed of a particulate conductive phase material (carbon nanotubes) coated by a binder phase (Aluminum Al), the component body is a film that includes both binder phase coating and the particulate conductive material (AI/CNT film), and said conductive phase material includes carbon nanotubes, which are hollow, cylindrical structures, essentially a sheet of graphene rolled into a cylinder (carbon nanotubes, para 0036 and 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9-13, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 9,682,425, hereinafter Xu).
Regarding claims 1 and 8, Xu discloses a method of forming a bulk product comprising the step of: coating a particulate conductive phase material (particle core 14, col 5, ln 7-9) with a binder phase (layer 26) using a deposition coating process, and forming the coated conductive phase material into a bulk material (coated powder particles 12, col 5, ln 7-9); wherein said conductive phase material includes at least one of two dimensional (2D) materials, single layer materials, graphene, boron nitride nanotubes, aluminum nitride and molybdenum disulphide (MoS2), carbides or nitrides including those of Ti and Si refractories, intermetallics and glasses (particle core 14 includes core material 18, which may include any combination of Mg, Al, Mn or Zn, carbon or other nanotube structures or hollow glass microspheres, col 5, ln 7-col 6, ln 42) , wherein there is an intermediate layer coating (layer 24) between the conductive phase and the binder phase, and wherein the intermediate layer is a metal carbide (layer 24 is disposed on first layer 22 and may include molybdenum carbide, col 9, ln 47-48) and the binder phase is a transition metal (layer 26 is disposed on the second layer 24 and may include copper Cu, col 9, ln 50-51). Also see Fig. 4; Fig. 8; col 2, ln 41-51; col 9, ln 4-40, and claim 1.  Xu does not disclose the intermediate layer coating acting as a wetting layer.  However, a person having an ordinary skill in the art would reasonably expect the intermediate coating layer of Xu can act as a wetting layer because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Xu further discloses the binder phase coating is less than 100 microns thick (metallic coating layer 16 (single layer or multiple layers that includes the binder phase coating) may have a thickness of about 25 nm to about 2500 nm, col 6, ln 48-57, therefore the binder phase coating would be less than 100 microns thick).  It would have been obvious to an ordinary skill in the art to select the claimed conductive phase material, intermediate layer coating material, and/or binder phase material as the reference clearly teaches such materials provide a predetermined property to the powder particle, the predetermined property may include the bond strength of the metallurgical bond between the particle core 14 and the coating material 20; the interdiffusion characteristics between the particle core 14 and metallic coating layer 16, including any interdiffusion between the layers of a multilayer coating layer 16; the interdiffusion characteristics between the various layers of a multilayer coating layer 16; the interdiffusion characteristics between the metallic coating layer 16 of one powder particle and that of an adjacent powder particle 12; the bond strength of the metallurgical bond between the metallic coating layers of adjacent sintered powder particles 12, including the outermost layers of multilayer coating layers; and the electrochemical activity of the coating layer 16 (col 7, ln 1-18).
Regarding claim 2, the binder phase is copper (layer 26 is disposed on the second layer 24 and may include copper Cu, col 9, ln 50-51)
Regarding claims 3 and 5, Xu discloses the intermediate layer coating is molybdenum carbide  (layer 24 is disposed on first layer 22 and may include molybdenum carbide, col 9, ln 47-48).
Regarding claims 4, 6 and 7, Xu discloses the conductive phase material includes carbon nanotubes (col 5, ln 7-col 6, ln 42), which are hollow, cylindrical structures, essentially a sheet of graphene rolled into a cylinder.
Regarding claims 9 and 10, Xu discloses the bulk material (coated powder particles) may be poured or otherwise disposed in all manner of forms or molds (not shown) having all manner of shapes and sizes and that may be used to fashion precursor powder compacts 100 (FIG. 16) and powder compacts 200 (FIGS. 10-15), as described herein, that may be used as, or for use in manufacturing, various articles of manufacture, including various wellbore tools and components (col 4, ln 63-col 5, ln 6) and/or imbedded into layers using compressed and/or sintering processes (col 13, ln 9-38).
Regarding claims 11, 16 and 17, Xu discloses a method of forming a bulk product comprising the step of: coating a particulate conductive phase material (particle core 14, col 5, ln 7-9) with a binder phase (layer 26) using a deposition coating process, and forming the coated conductive phase material into a bulk material (coated powder particles 12, col 5, ln 7-9), wherein the bulk material (coated powder particles) may be poured or otherwise disposed in all manner of forms or molds (not shown) having all manner of shapes and sizes and that may be used to fashion precursor powder compacts 100 (FIG. 16) and powder compacts 200 (FIGS. 10-15), as described herein, that may be used as, or for use in manufacturing, various articles of manufacture, including various wellbore tools and components (col 4, ln 63-col 5, ln 6) and/or imbedded into layers using compressed and/or sintering processes (col 13, ln 9-38).
Regarding claims 12 and 13, Xu does not disclose the bulk material is to be utilized as part of a heat exchanger or as part of an electrical cable. However, the recitations are related to the intended use of the bulk material, which is produced by the claimed method, rather than the method itself. The recitation of “is utilized as” can also be interpreted as the recitation of the intended use of the bulk material.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Xu discloses the conductive phase material includes carbon nanotubes (col 5, ln 7-col 6, ln 42).
Regarding claim 15, Xu discloses the binder phase coating is less than 100 microns thick (metallic coating layer 16 (single layer or multiple layers that includes the binder phase coating) may have a thickness of about 25 nm to about 2500 nm, col 6, ln 48-57, therefore the binder phase coating would be less than 100 microns thick).
Regarding claims 18 and 20, Xu discloses a component comprising at least a portion of a component body formed of a particulate conductive phase material (particle core 14, col 5, ln 7-9) coated with a binder phase (layer 26) formed into bulk material includes both binder phase and the particulate conductive material (coated powder particles 12, col 5, ln 7-9), wherein said conductive phase material includes at least one of two dimensional (2D) materials, single layer materials, graphene, boron nitride nanotubes, aluminum nitride and molybdenum disulphide (MoS2), carbides or nitrides including those of Ti and Si refractories, intermetallics and glasses (particle core 14 includes core material 18, which may include any combination of Mg, Al, Mn or Zn, carbon or other nanotube structures or hollow glass microspheres, col 5, ln 7-col 6, ln 42), and wherein the bulk material (coated powder particles) may be poured or otherwise disposed in all manner of forms or molds (not shown) having all manner of shapes and sizes and that may be used to fashion precursor powder compacts 100 (FIG. 16) and powder compacts 200 (FIGS. 10-15), as described herein, that may be used as, or for use in manufacturing, various articles of manufacture, including various wellbore tools and components (col 4, ln 63-col 5, ln 6) and/or imbedded into layers using compressed and/or sintering processes (col 13, ln 9-38).
Regarding claim 19, Xu discloses the conductive phase material includes carbon nanotubes (col 5, ln 7-col 6, ln 42), which are hollow, cylindrical structures, essentially a sheet of graphene rolled into a cylinder.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-9 of U.S. Patent No. 11,167,474. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,167,474 contains substantially similar subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
11/1/2022